[Cite as Danberry Co. v. Nadeau, 2020-Ohio-5366.]




                           IN THE COURT OF APPEALS OF OHIO
                               SIXTH APPELLATE DISTRICT
                                    LUCAS COUNTY


The Danberry Co.                                    Court of Appeals No. L-19-1254

        Appellee                                    Trial Court No. CI0201801344

v.

Teresa Nadeau                                       DECISION AND JUDGMENT

        Appellant                                   Decided: November 20, 2020

                                                *****

        James P. Silk, Jr. and Douglas A. Wilkins, for appellee.

        Teresa Nadeau, pro se.

                                                *****

        MAYLE, J.

        {¶ 1} Appellant, Teresa Nadeau, appeals the October 4, 2019 judgment of the

Lucas County Court of Common Pleas granting summary judgment in favor of appellee,

The Danberry Co. (“Danberry”). For the reasons that follow, we affirm the trial court’s

judgment.
                                      I. Background

       {¶ 2} On September 26, 2017, the parties entered into a listing agreement whereby

Danberry was engaged to be the exclusive listing agent for the sale of Nadeau’s property

located at 920 Bury Road in Oregon, Lucas County, Ohio. Under that agreement,

Danberry had the exclusive right to list Nadeau’s property for six months. The

agreement stated that Danberry had the right to sell Nadeau’s property for $339,000, “or

to sell or exchange it on any other terms or price, which Owner accepts in writing.” The

agreement further provides that “[i]f an offer is secured on the above terms or an offer is

obtained which [Nadeau] accepts in writing,” Nadeau is obligated to pay Danberry a

commission of $295 plus 5.76 percent of the purchase price.

       {¶ 3} Tom Smith and Chris Hall are agents with Danberry who worked with

Nadeau to list her house for sale. According to Hall, after the listing agreement was

signed, the parties agreed to place the sale on hold until repairs from basement flooding

were completed. On November 1, 2017, the house was ready for sale and Smith took

photos of Nadeau’s house. The next day, Smith and Nadeau had a meeting, during which

they changed the date of the already-executed listing agreement to November 2, 2017,

and added handwritten dates to specify that the exclusive six-month listing period would

begin on November 2, 2017, and end on May 2, 2018.

       {¶ 4} At that same time, the parties signed a “Graduated Commission Addendum

to the Listing Agreement,” which states that the commission charged on Nadeau’s

property would be $295 plus 7 percent of the first $150,000 of sale price, 6 percent of any




2.
amount between $150,001 and $200,000, 5 percent of any amount between $200,001 and

$250,000, and 4 percent of any amount over $250,000. Nadeau’s signature is on the

addendum without a date, but the signature on behalf of Danberry—presumably Tom

Smith, although it is not very legible—is dated November 2, 2017. The addendum

further provides, in handwriting, that the addendum applies to the listing agreement dated

“5-2-18.” Although there was no listing agreement dated May 2, 2018, the parties had

specified that the six-month listing period would expire on May 2, 2018.

       {¶ 5} Nadeau, however, disputed that she agreed to the Graduated Commission

Addendum, and she claimed that Danberry forged her signature on that document. She

also alleged that Danberry fraudulently changed the date of the listing agreement from

September 26, 2017, to November 2, 2017. She did not, however, dispute that she

entered into the listing agreement with Danberry on September 26, 2017.

       {¶ 6} On November 2, 2017, the property became an active listing on the Toledo

Regional Association of Realtors Multiple Listing Service.

       {¶ 7} On November 15, 2017, Hall presented Nadeau with an offer from Erik and

Jill Vidra, non-parties to this appeal, to purchase the property for the asking price of

$339,000. Nadeau accepted the offer and she and the Vidras executed a written purchase

agreement on November 22, 2017. Per the terms of the purchase agreement, the parties

were to close on the property on or before January 15, 2018, and Nadeau was required to

give up possession of the property within five days after closing.




3.
       {¶ 8} On January 2, 2018, Hall emailed Nadeau. He reminded her of the

approaching closing date, and asked Nadeau to call him to discuss the possibility of

escrowing certain repair costs at closing. In response, Nadeau informed Hall that she was

not ready to close because the Dundee, Michigan house that she intended to move into

would not be ready until the end of January. Hall then asked Nadeau what she proposed

to do, given that the Vidras were contractually entitled to take possession of the property

five days after closing—which, at that point, was the “20th or 21st” of January, given that

the buyers had already agreed to a January 16 closing date because January 15 was the

Martin Luther King holiday.

       {¶ 9} Throughout their subsequent email correspondence, Nadeau expressed her

desire to delay turning over possession of the property—stating that she thought that

“closing would have to occur at the same time my Dundee home would be ready.” Hall

repeatedly reminded Nadeau that the closing date was specified in the contract as January

15, and the closing date could not be changed again unless both parties agreed. Hall

repeatedly asked Nadeau for “something to take back to the purchaser who is expecting

possession on the 21st.” Nadeau did not respond to Hall’s requests for a proposal that he

could take back to the Vidras.

       {¶ 10} From the parties’ correspondence, it appears that Hall and Nadeau had a

phone call on or about January 16, 2018—the rescheduled closing date—after which Hall

emailed Nadeau, forwarding all of his previous emails with her, and stated:




4.
       Teresa, attached are the emails I sent you trying to get you to give me a date

       to put on the contract for possession the last several weeks. As I said, I

       cannot be ambiguous, I must have specific dates. If you want January 31st,

       I can propose that, but again remember that is a specific date. On our

       phone call you kept repeating that I did not respond to your request to

       extend the dates, and I did but I need a specific date. If you still want to

       close and have possession till [sic] the 31st, I can propose that to the buyers

       [sic] agent.

       {¶ 11} Nadeau did not respond to that email, and the closing did not occur on

January 16, 2018, as scheduled.

       {¶ 12} According to Hall, Nadeau then attempted to re-negotiate Danberry’s

commission on January 16, 2018. Hall informed Nadeau that he was unwilling to do so,

given that Danberry had fulfilled its obligations under the listing agreement by obtaining

a purchaser who was willing to pay full asking price for the home, and the sale did not

close because Nadeau failed to abide by her own obligations under her purchase

agreement with the Vidras.

       {¶ 13} On February 1, 2018, the Vidras and Danberry, acting as co-plaintiffs, filed

a complaint in the Lucas County Court of Common Pleas alleging that Nadeau breached

her contractual obligations to them. The Vidras sought specific performance of the

purchase agreement—namely, possession of the premises—and Danberry sought

payment of its commission in the amount of $295 plus 5.76 percent of the agreed-upon




5.
sale price (as specified in the listing agreement dated September 26, 2017), for a total of

$19,873.24 in alleged damages.

       {¶ 14} On April 7, 2018, Nadeau answered the complaint and filed a counterclaim

against Danberry alleging breach of contract, breach of fiduciary duty, and fraud.

Danberry answered Nadeau’s counterclaims on May 31, 2018, denying all allegations.

The Vidras voluntarily dismissed their claim on September 7, 2018.

       {¶ 15} On February 20, 2019, Danberry filed a motion for summary judgment as

to its breach-of-contract claim and Nadeau’s counterclaims. Danberry argued that under

the clear terms of the listing agreement, it was entitled to its commission even though the

sale did not occur. Danberry also argued that it was entitled to judgment on Nadeau’s

counterclaims because it had complied with its obligations under the listing agreement

and assisted Nadeau in good faith throughout the entire purchase process. Danberry’s

motion was supported by Hall’s affidavit and attached exhibits, which included the listing

agreement, the purchase agreement, and emails between he and Nadeau reflecting her

refusal to honor the agreed-upon closing date.

       {¶ 16} In her March 8, 2019 opposition, Nadeau argued that her efforts to comply

with the purchase agreement were thwarted by Danberry’s breach of its fiduciary duties

to her. Specifically, she claimed that Hall failed to respond to her requests to renegotiate

the closing date, interfered with her purchase of another residence, and acted in his own

self-interest. Nadeau also argued that the purchase agreement was rendered void and

unenforceable because the closing did not occur. Lastly, Nadeau argued that Danberry




6.
fraudulently created a new listing agreement by changing the date and forging her

signature on the commission addendum. This forgery, she argued, rendered both listing

agreements unenforceable. In support of her opposition, Nadeau attached her own

affidavit and exhibits including the original listing agreement dated September 26, 2017,

the listing agreement dated November 2, 2017, and the purchase agreement with the

Vidras.

       {¶ 17} On May 23, 2019, the trial court granted summary judgment to Danberry

on its claim for breach of contract and on each of Nadeau’s counterclaims. The trial

court determined that Danberry satisfied its obligation to find a buyer and was entitled to

its commission at a rate of $295 plus 5.76 percent of the purchase price as stated in the

listing agreement dated September 26, 2017. The trial court also awarded summary

judgment to Danberry on Nadeau’s counterclaims, finding the absence of a genuine issue

of material fact. The trial court then conducted a damage assessment hearing on

October 3, 2019, and awarded Danberry $19,873.24.

       {¶ 18} Nadeau, proceeding pro se, timely appealed and asserts the following errors

for our review:

              1. Trial court erred when it granted motion for summary judgment

       in favor of appellee despite valid defenses to appellee’s claims and genuine

       issues of material fact.




7.
              2. Trial court erred when it granted motion for summary judgment

       in favor of appellee despite appellant’s cross-complaint with triable issues

       of material fact still in dispute.

              3. Trial court erred when it granted motion for summary judgment

       in favor of appellee despite appellant’s opposition to motion for summary

       judgment and memorandum in opposition which included valid facts and

       law in appellant’s favor.

              4. Trial court erred when it granted motion for summary judgment

       in favor of appellee despite affidavit submitted by appellant which

       contradicted affidavit submitted by appellee.

                                    II. Law and Analysis

       {¶ 19} We review the grant or denial of a motion for summary judgment de novo,

applying the same standard as the trial court. Lorain Natl. Bank v. Saratoga Apts., 61

Ohio App.3d 127, 129, 572 N.E.2d 198 (9th Dist.1989); Grafton v. Ohio Edison Co., 77

Ohio St.3d 102, 105, 671 N.E.2d 241 (1996). Under Civ.R. 56(C), summary judgment is

appropriate where (1) no genuine issue as to any material fact exists; (2) the moving party

is entitled to judgment as a matter of law; and (3) reasonable minds can come to but one

conclusion, and viewing the evidence most strongly in favor of the nonmoving party, that

conclusion is adverse to the nonmoving party. Harless v. Willis Day Warehousing Co.,

54 Ohio St.2d 64, 66, 375 N.E.2d 46 (1978).




8.
       {¶ 20} On a motion for summary judgment, the moving party has the burden of

demonstrating that no genuine issue of material fact exists. Dresher v. Burt, 75 Ohio

St.3d 280, 292, 662 N.E.2d 264 (1996). In doing so, the moving party must point to

some evidence in the record in the form of “pleadings, depositions, answers to

interrogatories, written admissions, affidavits, transcripts of evidence, and written

stipulations of fact, if any, timely filed in the action[.]” Civ.R. 56(C); Dresher at 292-

293. The burden then shifts to the nonmoving party to provide evidence showing that a

genuine issue of material fact does exist. Dresher at 293. The failure to satisfy this

reciprocal burden warrants judgment against the nonmoving party. Id. at 293.

              a. The trial court properly granted summary judgment to
                      Danberry on its complaint against Nadeau

       {¶ 21} In her first assignment of error, Nadeau argues that the trial court erred

when it granted summary judgment to Danberry on its complaint because she had valid

defenses to its breach-of-contract claim. In her third and fourth assignments of error,

Nadeau argues that her affidavit, which was submitted in response to Danberry’s motion

for summary judgment, created genuine issues of material fact and, therefore, the trial

court erred by granting summary judgment in Danberry’s favor. We will address these

assignments of error together.

       {¶ 22} To establish a breach of contract claim, the plaintiff must establish “by a

preponderance of the evidence that (1) a contract existed, (2) one party fulfilled his

obligations, (3) the other party failed to fulfill his obligations, and (4) damages resulted




9.
from that failure.” Blake Homes, Ltd. V. FirstEnergy Corp., 173 Ohio App.3d 230, 2007-

Ohio-4606, 877 N.E.2d 1041, ¶ 77 (6th Dist.).

       {¶ 23} Here, Danberry established the following facts in support of its motion for

summary judgment through Hall’s affidavit and attached exhibits: The parties entered

into a listing agreement on September 26, 2017. Although there were some disputes

regarding the subsequent “amendments” of that agreement on November 2, 2017, it was

undisputed that the parties agreed to the September 26, 2017 listing agreement. Under

that contract, Danberry was obligated to seek a purchaser for Nadeau’s property that was

willing to pay $339,000 “or any other * * * price” that Nadeau accepted in writing. On

November 15, 2017, Hall secured an offer from the Vidras to purchase the property for

the full asking price. Nadeau accepted the Vidras’ offer and the parties entered into a

written purchase agreement on November 27, 2017. Nadeau, however, refused to move

forward on the agreed-upon closing date because her new house was not ready and,

therefore, the sale never closed. Under the listing agreement, Danberry is nonetheless

owed a commission in the amount of $295 plus 5.76 percent of the purchase price

because Nadeau accepted the Vidras’ offer in writing. Danberry satisfied its obligations

under the agreement, and Nadeau damaged Danberry by failing to pay the commission

that is owed under the September 26, 2017 listing agreement.

       {¶ 24} Because Danberry satisfied its initial burden under Civ.R. 56 by setting

forth these facts—which satisfy all elements of a breach-of-contract claim under Ohio

law—Nadeau was required to bring forth additional evidence to demonstrate a genuine




10.
issue of material fact that precluded summary judgment. Nadeau attempted to do this

through an affidavit in which she states that Danberry breached the listing agreement by

failing to negotiate a new closing date on her behalf. She also claimed that that she was

willing to close on time but the Vidras refused to close on January 16, 2018, as

scheduled.

       {¶ 25} Nadeau’s affidavit, however, simply does not create a genuine dispute of

material fact because her version of events is belied by all of the other evidence in the

record—including her own, prior statements in email correspondence with Hall. That

email correspondence—which was attached to Hall’s affidavit in support of Danberry’s

motion for summary judgment—clearly shows that Nadeau was not willing to close on

the agreed-upon date because her new house in Dundee was not ready for her yet. The

correspondence also shows that Hall repeatedly explained to Nadeau that the January 15

closing date (which was subsequently moved to January 16 by agreement of the parties)

could not be moved without the Vidras’ consent, and Hall repeatedly asked Nadeau to

propose a new closing date that he could bring to the Vidras for consideration—but she

did not respond to those requests.

       {¶ 26} Given Nadeau’s own statements in these emails, she cannot create a

question of fact by submitting “[a] self-serving affidavit which baldly contradicts the

evidence offered by the moving party.” Huntington Natl. Bank v. Belcher, 6th Dist.

Wood No. WD-11-055, 2012-Ohio-3731, ¶ 13. That is, Nadeau’s mere denial of the




11.
clear evidence that was introduced through Hall’s affidavit is insufficient to create a

question of fact regarding her breach of the listing agreement.

       {¶ 27} Nadeau also argues that summary judgment should not have been awarded

to Danberry because she has valid defenses to Danberry’s breach-of-contract claim. That

is, on appeal, Nadeau claims that the listing agreement violates Ohio’s Statute of Frauds,

and that her performance under the listing agreement was excused because Danberry

allegedly violated various provisions of the Ohio Revised Code—namely R.C. 1303.04,

1303.50, 1345.03, and 4735.18.

       {¶ 28} Initially, we note that Nadeau did not allege any affirmative defenses in her

answer and failed to argue the alleged statutory violations in the trial court. “It is a

cardinal rule of appellate review that a party cannot assert new legal arguments for the

first time on appeal.” Murray v. Auto-Owners Ins. Co., 2015-Ohio-3295, 40 N.E.3d 679,

¶ 26 (6th Dist.), citing Stores Realty Co. v. Cleveland, 41 Ohio St.2d 41, 43, 322 N.E.2d

629 (1975). Nadeau has therefore waived those defenses for purposes of appeal. Id.

Regardless, Nadeau’s arguments fail as a matter of law.

       {¶ 29} The listing agreement is not governed by Ohio’s Statute of Frauds, which is

codified at R.C. 1335.05. “[A] listing agreement is essentially an employment contract

for professional services and does not constitute a contract for the sale or transfer of real

estate as contemplated by the Statute of Frauds.” Crilow v. Wright, 5th Dist. No.

10 CA 10, 2011-Ohio-159, ¶ 36.




12.
       {¶ 30} Similarly, R.C. 1303.04 and 1303.50 apply to negotiable instruments,

which are defined as “an unconditional promise or order to pay a fixed amount of

money[.]” R.C. 1303.03. The listing agreement is a bilateral contract; not a negotiable

instrument. Thus, R.C. 1303.04 and 1303.50 are inapplicable.

       {¶ 31} Nadeau also relies upon R.C. 1345.03, which is part of Ohio’s Consumer

Sales Practices Act (“CSPA”) and prohibits suppliers from committing an

“unconscionable act” in connection with a “consumer transaction.” Even if we assume

for purposes of analysis that the CSPA applies to the listing agreement between Nadeau

and Danberry, there are no facts in the record to demonstrate that Danberry committed an

“unconscionable act.” Indeed, Nadeau’s argument is premised upon a

mischaracterization of the contract itself. That is, Nadeau argues that the listing

agreement was “one-sided” because Danberry “only need secure an offer at which time

they are entitled to full commission,” and Danberry deceptively claimed to be entitled to

commission even though commission was to be paid “on the sale of a home.” To the

contrary, the listing agreement clearly states that Danberry earned its commission if “an

offer is obtained which Owner accepts in writing”—which Nadeau did.

       {¶ 32} Finally, Nadeau argues that Hall was purportedly disciplined under R.C.

4735.18 for changing the status of her property from “contingent” to “back on the market

(active)” on July 8, 2018, even though the listing agreement had expired on May 2, 2018.

There is no evidence in the record to support this allegation. But, even if true, such

conduct by Danberry—which is alleged to have occurred five months after Nadeau




13.
refused to close on the property in January 2018—would not “excuse” Nadeau’s prior

breach of the listing agreement.

       {¶ 33} For all these reasons, the trial court did not err in granting summary

judgment to Danberry on its breach-of-contract claim against Nadeau. We therefore find

Nadeau’s first, third, and fourth assignments of error not well-taken.

              b. The trial court properly granted summary judgment to
                        Danberry on Nadeau’s counterclaims

       {¶ 34} In her second assignment of error, Nadeau argues that the trial court erred

in granting summary judgment to Danberry on her counterclaims for breach of contract,

breach of fiduciary duty, and fraud.

       {¶ 35} First, regarding her counterclaim for breach of contract, we have already

determined that Danberry satisfied its obligations to Nadeau under the listing agreement,

and Nadeau failed to honor her obligation to pay Danberry’s commission under that

agreement. Thus, the trial court did not err by granting summary judgment to Danberry

on Nadeau’s counterclaim for breach of contract.

       {¶ 36} Second, regarding Nadeau’s counterclaim for breach of fiduciary duty, it is

true that Danberry owed Nadeau the fiduciary duties that are outlined in R.C. 4735.62 as

well as the common law fiduciary duties of a broker-client relationship, which include

disclosure, good faith, and loyalty. Whaley v. Zyndorf/Serchuk, Inc., 6th Dist. Lucas No.

L-01-1295, 2002-Ohio-2640, ¶ 8. Nadeau claims that she was misled and repeatedly

ignored by Hall—in breach of his fiduciary duties to her— which resulted in the sale of




14.
her property falling through. This allegation, however, is merely a self-serving denial of

the clear evidence that Danberry introduced—which demonstrates that Hall accurately

explained to Nadeau that she was contractually obligated to honor the agreed-upon

closing date (and corresponding relinquishment of possession to the Vidras), but that he

would be willing to seek the Vidras’ agreement to move the closing date if she would

propose an alternative date. Nadeau never proposed an alternative date, despite repeated

requests from Hall. Nadeau’s unsupported statements that she was “misled” and

“ignored” by Hall are therefore insufficient to show a genuine issue of material fact.

Belcher, 6th Dist. Wood No. WD-11-055, 2012-Ohio-3731, at ¶ 13.

       {¶ 37} Nadeau also alleges that Danberry breached its fiduciary duties when Hall

“sabotaged” the purchase of her new home in Dundee, Michigan by disclosing

confidential information to the listing agent for that property. Nadeau does not specify

what information was allegedly disclosed or how its disclosure precluded her purchase of

the other property. As the trial court noted, Nadeau’s bald statement—without any other

evidentiary support—is insufficient to create a genuine issue of fact. Belcher at ¶ 13. We

therefore find that the trial court did not err in awarding summary judgment to Danberry

on Nadeau’s counterclaim for breach of fiduciary duty.

       {¶ 38} Finally, Nadeau argues that the trial court erred in granting summary

judgment to Danberry on her fraud counterclaim. To establish a claim for fraud, a

plaintiff must demonstrate (1) a representation or, where there is a duty to disclose,

concealment of a fact, (2) which is material to the transaction, (3) made falsely, with




15.
knowledge of its falsity, or with such utter disregard and recklessness as to its truth or

falsity that knowledge may be inferred, (4) with the intent of misleading another to rely

on it, (5) justifiable reliance upon the representation or concealment, and (6) a resulting

injury proximately caused by the reliance. Russ v. TRW, Inc., 59 Ohio St.3d 42, 49, 570

N.E.2d 1076 (1991).

       {¶ 39} Nadeau argues that Danberry committed fraud by changing the date of the

listing agreement from September 26, 2017, to November 2, 2017, and by forging her

signature on the commission addendum to the November 2, 2017 agreement. First, the

date of the listing agreement is immaterial—indeed, the terms of the September 26, 2017

listing agreement and November 2, 2017 listing agreement are otherwise identical—and

Nadeau fails to explain how she relied upon the allegedly-falsified date to her detriment.

Second, Danberry sought to recover commission in the amount of $295 plus 5.76 percent

of the purchase price—as specified in the September 26, 2017 listing agreement—rather

than any additional commission that may have been owed under the November 2, 2017

addendum. And, the trial court awarded damages according to the commission that is

owed under the September 26, 2017 listing agreement—which Nadeau does not dispute

that she signed. Thus, even if we assume that Danberry surreptitiously changed the date

of the listing agreement to November 2, 2017 and also forged her signature on the

November 2, 2017 addendum (which it did not seek to enforce), Nadeau is unable to

show that she suffered any damages as a result. We therefore find that the trial court did

not err in granting Danberry summary judgment on Nadeau’s counterclaim for fraud.




16.
       {¶ 40} For all of these reasons, the trial court properly granted summary judgment

to Danberry on Nadeau’s counterclaims, and Nadeau’s second assignment of error is

found not well-taken.

                                     III. Conclusion

       {¶ 41} In conclusion, we find Nadeau’s assignments of error not well-taken. The

trial court properly awarded summary judgment to Danberry on its complaint and

Nadeau’s counterclaims against it. The October 4, 2019 judgment of the Lucas County

Court of Common Pleas is affirmed. Nadeau is ordered to pay the costs of this appeal

pursuant to App.R. 24.

                                                                       Judgment affirmed.



       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.



Thomas J. Osowik, J.                           _______________________________
                                                           JUDGE
Christine E. Mayle, J.
                                               _______________________________
Gene A. Zmuda, P.J.                                        JUDGE
CONCUR.
                                               _______________________________
                                                           JUDGE


           This decision is subject to further editing by the Supreme Court of
      Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
           version are advised to visit the Ohio Supreme Court’s web site at:
                    http://www.supremecourt.ohio.gov/ROD/docs/.




17.